Title: From James Madison to Peter Stephen Chazotte, 30 January 1821
From: Madison, James
To: Chazotte, Peter Stephen


                
                    Sir
                    Montpellier Jany. 30. 21
                
                I have recd & thank you for your little tract on the culture of vines Olives &c. Its practical views of the several articles derived from long personal experience, with the apparent aptitude for them of soils & climates in a certain portion of the U. States justly claim the attention of those

particularly living within its limits. Experiments for introducing these valuable productions are strongly recommended by the success which attended the culture of Rice & Cotton, the importance of which was at one time as little understood as that of the articles whose merits you discuss. With friendly respects
                
                    (Signd) James Madison
                
            